BLATCHFORD, District Judge.
I do not think it can be said that the trial of this cause has yet been concluded. There is nothing in the minutes of the court showing any action by the court on the evidence sul> mitted to it, which evidence consisted wholly of the written statement agreed to by the parties. I think, therefore, that the rules applicable to new trials are not to be invoked. Therefore, if a proper case be shown, the plaintiffs may be allowed to withdraw their assent to the agreed statement of facts. To justify the court in allowing this, it must not only be shown that the plaintiffs have not been guilty of laches, but the court must see that the agreed statement of facts is in fact wrong in the particular in which it is alleged to be wrong. The agreed statement is a formal stipulation, signed by the district attorney and by the attorney for the defendants, stating that the parties agree on the facts therein set forth. The affidavit of the district attorney, on which the motion is now made by the plaintiffs to amend such statement of facts in the respects indicated in such affidavit, and that the decision rendered by the judge herein be changed accordingly, and that judgment be ordered as the facts require, sets forth that the agreed statement was erroneous, in that the amounts therein stated to have been allowed to the defendant Butterfield as commissions on sales of stamps should have been $85,084.46 instead of $73,-645.64, and that consequently the claim of the defendant Butterfield to be allowed the further sum of $0,836.23 was and is unfounded, because that sum had been allowed to him by allowing to him the $85.084.46. It also sets forth that the error arose from mistakes made by certain clerks in the treasury department in making up the account on which said statement of facts was based, and that said account did not truly state the transactions between the plaintiffs and the defendant Butterfield, and that such errors were not known to the district attorney at the time of the trial, but that as soon as he learned them he brought them to the notice of the attorneys for the defendants.
The district attorney has been guilty of no laches, but it is not shown that the officers of the treasury department charged with the duty of stating the accounts between the United States and the defendant Butterfield have not been. The accounts, when stated, are made evidence against the party that he owes to the United States the balance of money shown by the account to be due from him to the United States. It is stated in the agreed statement of facts, that, in the settlement of the defendant Butterfield’s stamp account with the United States, they allowed him, as the amount of commissions to which he was entitled, $73,645.64, and no more. - This shows that a settlement or statement of account between the United States and the defendant Butterfield was made by the United States. A copy of such statement from the books of the treasury department is before me, showing an account between the defendant Butterfield and the United States in respect to stamps, in which he is charged with $2,036,250.94 as the value of stamps de*231livered to him, and is credited with the same sum. made up by §1,669,639.50 remitted by him, and §73,645.64 commissions allowed him, and §292,963.80 as the value of stamps turned over by him to his successor. If in fact the allowance for commissions was §83,084.46 it is not shown when the error in the statement of account was discovered at the treasury department, or by whom, or how it came to be made, or that it ought not to have been discovered sooner than it was. or wiiat the mistakes are that were made by- the clerks, or who the clerks were, or that the errors were not known to the proper officers of the department when the agreed statement of facts was signed, or that the true amount allowed for commissions was not known to them when the statement of account was made and when the agreed statement of facts was signed.
• Moreover, the statement annexed to the affidavit of the district attorney, as showing the manner in which the alleged error arose, is one from which it cannot be seen how such alleged error arose, inasmuch as it does not show an allowance for commissions of §11,438.82 more than the §73,645.64.
On the papers now before me I must deny the motion, with leave to the plaintiffs to renew it on further papers.